326 S.W.3d 221 (2010)
Ex parte Frankie RENDON, Applicant.
No. AP-76352.
Court of Criminal Appeals of Texas.
November 17, 2010.
*222 David Martinez, Lubbock, for Appellant.
Jeffrey S. Ford, Asst. Crim. D.A., Lubbock, Jeffrey L. Van Horn, State's Attorney, Austin, for State.

OPINION
PRICE, J., delivered the opinion of the court in which KELLER, P.J. and MEYERS, WOMACK, KEASLER, HERVEY, HOLCOMB and COCHRAN, JJ., joined.
This is a post-conviction application for writ of habeas corpus brought pursuant to Article 11.07.[1] We filed and set this application in order to address certain aspects of the verification requirement for post-conviction applications for writ of habeas corpus.

PROCEDURAL POSTURE
The applicant was charged by indictment with the offense of possession of cocaine with intent to deliver in a drug-free zone in an amount of less than four grams but at least one gram. Pursuant to a plea bargain, the applicant pled guilty to the offense and was sentenced to five years' imprisonment. The applicant filed a post-conviction application for writ of habeas corpus alleging a claim of ineffective assistance of counsel predicated upon erroneous advice about parole eligibility. The applicant alleged that he pled guilty based on trial counsel's advice that he would be eligible for parole in twelve to eighteen months. But because the applicant committed his offense in a drug-free zone, he is not eligible for parole for the duration of his five-year sentence.[2] In support of his *223 writ application, the applicant attached four affidavits from family members stating that he pled guilty based on trial counsel's advice that he would be eligible for parole sometime within the first two years of his sentence. The applicant submitted his writ application on the form for post-conviction writ applications that is specifically prescribed by this Court. Although the applicant did not sign the writ application, his writ counsel did.
After the State filed its response, the convicting court ordered the applicant's two trial attorneys to file affidavits addressing the applicant's ineffective assistance of counsel claim. In their affidavits, the attorneys denied that they had ever advised the applicant that he would be eligible for parole. After receiving the attorneys' affidavits, the State filed a second response arguing that relief should be denied. The convicting court recommended that relief be denied, finding that the applicant's trial lawyers never advised him that he would be eligible for parole during his sentence and concluding that, in any event, any erroneous advice about parole eligibility, assuming arguendo that there was any, would not have rendered the guilty plea involuntary.
We ordered that the application be filed and set for submission to address two issues: (1) whether Article 11.14 of the Code of Criminal Procedure requires an applicant to personally verify an application for writ of habeas corpus presented on his behalf, especially if he has exclusive personal knowledge regarding the allegations in the application, and (2) whether such an application requires an applicant's signature in order to comply with Rule 73.1(d) of the Rules of Appellate Procedure. We hold that the applicant need not personally verify a post-conviction writ application; by express statutory provision, a petitioner who is not the applicant may verify the application, and may do so "according to [his] belief[.]"[3] This is so regardless of whether the applicant has exclusive personal knowledge of the facts underlying his habeas claim or claims.[4] Nevertheless, we hold that the writ application was not properly verified by the applicant's attorney in this case. Because this deficiency arose from a problem with our prescribed writ application form, however, and through no fault of the applicant or his attorney, we will dismiss this writ application without prejudice so that the applicant can re-file the application in accordance with the instructions to follow.

ANALYSIS

Who May Verify a Post-Conviction Application for Writ of Habeas Corpus?
Chapter 11 of the Texas Code of Criminal Procedure governs habeas corpus proceedings. An application for writ of habeas corpus may be brought to the proper authority for the purpose of obtaining *224 relief by either the party for whose relief the writ is intended or any other person for him.[5] The person who presents the application may be called the petitioner, while the word "applicant" as it is used in Chapter 11 refers exclusively to the person for whose relief the writ is sought.[6] The application may be signed and presented by either the applicant or any other person on his behalf.[7] One of the requirements of a writ application is that an "[o]ath must be made that the allegations of the petition are true, according to the belief of the petitioner."[8] This provision applies equally whether the petitioner is the applicant himself or some other person filing the application on his behalf, such as his attorney.
Rule 73.1(d) requires that verification of a post-conviction application for writ of habeas corpus be accomplished either by (1) an oath made before a notary public or other officer authorized to administer oaths, or (2) if the person making the application is an inmate in the Institutional Division of the Department of Criminal Justice or in a county jail, an unsworn declaration in substantially the form required in Texas Civil Practice and Remedies Code Chapter 132.[9] If the applicant, as petitioner, opts to verify his application via the unsworn declaration, he must make the unsworn declaration in writing and declare it to be true, according to his belief, under penalty of perjury.[10] Reading the applicable statutes and the rule together regarding verification of applications for writ of habeas corpus, we conclude that either the applicant, or a petitioner who is not necessarily also the applicant, may verify a post-conviction application for writ of habeas corpus, and that either one may do so "according to [his] belief[.]"
Accordingly, it would have been permissible for the applicant's attorney in this case to verify his writ application by swearing that the allegations contained therein are true and correct according to his belief, regardless of whether personal knowledge of the veracity of those allegations resided exclusively with the applicant himself. Unfortunately, as we will explain, that is not what the applicant's attorney in this case did.

Defect in the Prescribed Verification Form
The Rules of Appellate Procedure also require that an 11.07 post-conviction *225 writ application be made in the form prescribed by this Court.[11] That form appears as Appendix F to the Rules. The verification portion of our form, in accordance with Rule 73.1(d), directs the petitioner to complete either the "Oath Before a Notary Public" or the "Inmate's Declaration" in order to verify the writ application.[12] In both of these verification sections of the form, however, the signature line calls only for the signature of the "Applicant" in order to properly verify the form. In drafting the form, we do not seem to have contemplated that a "petitioner" who is not also the inmate/applicant may verify the writ application by way of the "Oath Before a Notary Public." To be sure, there is a signature line for an attorney to sign the verification, presumably as a petitioner-not-the-applicant. But that signature line is located under the section designed for the "Inmate's Declaration." Because an attorney is not an inmate, he cannot verify the writ application by signing this particular line on the verification form, as the applicant's attorney in the present case did. Because the applicant's writ application was signed only by his attorney on this particular signature line on the verification form, we conclude that it was not properly verified.

The Remedy
The fault lies not with the applicant, or his attorney, but with our prescribed form. We therefore dismiss the present writ application without prejudice to re-file at a later date with a proper verification. The inmate/applicant may sign the "Oath Before a Notary Public" (and actually do so before a notary public) to verify the writ application according to his belief. Alternatively, he may sign the "Inmate's Declaration" attesting to the truth of the allegations without a notary publicagain, according to his belief. Or, finally, the applicant's attorney (or any other person, for that matter), as petitioner, may sign the "Oath Before a Notary Public" in the presence of a notary public, attesting to the truth of the allegations according to his belief. But the petitioner-who-is-not-the-applicant should strike the word "Applicant" from beneath the prescribed signature line under "Oath Before a Notary Public" and interlineate the word "Petitioner" there. Any of these three methods should serve to properly verify the writ application.
JOHNSON, J., filed a dissenting opinion.

(APPENDIX)

VERIFICATION

(Complete EITHER the "oath before a notary public" OR the "inmate's declaration.")

OATH BEFORE NOTARY PUBLIC
STATE OF TEXAS, COUNTY OF
_________________,   BEING
FIRST DULY SWORN, UNDER OATH,
SAYS: THAT HE/SHE IS THE APPLICANT
IN THIS ACTION AND KNOWS
THE CONTENT OF THE ABOVE APPLICATION
AND ACCORDING TO APPLICANT'S
BELIEF, THE FACTS
STATED IN THE APPLICATION ARE
TRUE.
____________________________
Signature of Applicant
SUBSCRIBED AND SWORN TO BEFORE
ME THIS ____ DAY OF
____________________________
*226
____________________________
Signature of Notary Public
     INMATE'S DECLARATION
I, __________________,  BEING
PRESENTLY INCARCERATED IN
___ DECLARE UNDER PENALTY OF
PERJURY THAT, ACCORDING TO MY
BELIEF, THE FACTS STATED IN
THE APPLICATION ARE TRUE AND
CORRECT.
SIGNED ON
__________________________
__________________________
Signature of Applicant
__________________________
Signature of Attorney
Attorney                              Name:
__________________________
SBOT                                Number:
__________________________
Address: _____________________________
Telephone: _____________________________
JOHNSON, J., filed a dissenting opinion.
The difficulty in this case arose because this Court's prescribed form for an application for a writ of habeas corpus did not require what is now held to be required. Today we change the rules, yet hold an applicant, who properly filed his application on the old form, to the new rules. On a basis of which he had no knowledge, we now dismiss his petition and tell him to refile. This strikes me as unjust. This Court's form created the problem, and this Court should not use that court-created problem to place a new burden on this applicant and other applicants who, as of the date of the issuance of the Court's opinion, had properly filed applications on the old form. I would consider the merits of this application, and all others that were properly filed as of this date, and publish an opinion that would resolve the merits of this application and set out the new rules and writ application form as the standard for applications not yet filed. Because the Court does not do so, I respectfully dissent.
NOTES
[1]  TEX.CODE CRIM. PROC. art. 11.07.
[2]  Section 481.134 of the Texas Health and Safety Code provides for enhanced punishment if a drug offense is committed in a drug-free zone. TEX. HEALTH & SAFETY CODE § 481.134. An inmate serving a sentence for which the punishment is increased under this section is not eligible for release on parole until his actual calendar time served, without consideration of good conduct time, equals five years or the term to which he was sentenced, whichever is less. TEX. GOV'T CODE § 508.145(e).
[3]  TEX.CODE CRIM. PROC. art. 11.14(5) ("Oath must be made that the allegations of the petition are true, according to the belief of the petitioner.").
[4]  On closer inspection of the record we observe that the applicant's allegations are not made solely on the basis of his own personal knowledge. At least two of his family members claim to have been present during the applicant's consultations with counsel during which, they claim, counsel assured the applicant that he would be eligible for parole within eighteen months.
[5]  TEX.CODE CRIM. PROC. art. 11.12 ("Either the party for whose relief the writ is intended, or any person for him, may present a petition to the proper authority for the purpose of obtaining relief.").
[6]  TEX.CODE CRIM. PROC. art. 11.13 ("The word applicant, as used in this Chapter, refers to the person for whose relief the writ is asked, though the petition may be signed and presented by any other person.").
[7]  Id.
[8]  TEX.CODE CRIM. PROC. art. 11.14(5).
[9]  TEX.R.APP. P. 73.1(d).
[10]  TEX. CIV. PRAC. & REM.CODE §§ 132.002 & 132.003. The form for an unsworn inmate declaration that appears in Section 132.003 requires simply that the inmate "declare under penalty of perjury that the foregoing is true and correct." It does not specify whether that assertion is based upon personal knowledge or belief. In obvious deference to Article 11.14(5), however, we have modified the inmate declaration as applied to post-conviction writ applications in such a way that it still "substantially" conforms to Section 132.003, but includes the phrase "according to my belief." In whole, the declaration as it appears in our form application reads: "I, ________, being presently incarcerated in ________, declare under penalty of perjury that, according to my belief, the facts stated in the application are true and correct."
[11]  TEX.R.APP. P. 73.1(a).
[12]  See Appendix to this opinion.